Styrling Robertson Jackson, Loutitia Bateman, and Jennie Angelina Moore, plaintiffs, commenced this action in in the district court of Choctaw county against the Illinois Bankers Life Association of Monmouth, Ill., a corporation, defendant, to recover the sum of $2,000 on a life insurance policy, No. 85142.
The cause was tried upon an agreed statement of facts on, the 2nd day of April, 1919, to the court, a jury having been waived, and judgment was entered in favor of the plaintiffs for the amount of $2,000 alleged to be due the plaintiffs.
Defendant filed motion for new trial, which was by the court overruled, and this appeal is prosecuted by defendant, Illinois Bankers Life Association of Monmouth, Ill., to reverse the judgment of the trial court.
It is agreed that the issues involved in this case are identical with the issues involved in the case of Illinois Bankers Life Association of Monmouth, Ill., v. William Douglas Jackson and Mary Jone Jackson, No. 10922. The two cases were submitted upon the same briefs. An opinion this day has been filed in case No. 10922, Illinois Bankers Life Association of Monmouth, Ill., v. William Douglas.Jackson and Mary Jane Jackson, affirming the judgment of the trial court, and upon the authority of that case the judgment of the trial court in this case is affirmed.
Counsel for the defendants in error having directed the attention of the court to the fact that the plaintiff in error filed a supersedeas bond staying execution of the judgment of the trial court with the United States Fidelity  Guaranty Company as surety, a copy of said bond appearing in the case-made, the clerk of this court is directed to enter judgment against the surety upon said bond in favor of the defendants in error in the sum of $2,000, with interest, in accordance with the judgment of the trial court.
HARRISON, C. J., and KANE, JOHNSON, McNEILL, MILLER, and NICHOLSON, JJ., concur. *Page 136